658 N.W.2d 153 (2003)
PEOPLE of the State of Michigan, Plaintiff, and
City of Ann Arbor, Intervening, Plaintiff-Appellant,
v.
Abdul-Ghdier ELKHOJA, Defendant-Appellee.
Docket No. 122282, COA No. 224126.
Supreme Court of Michigan.
March 26, 2003.
On order of the Court, the motion to dismiss is treated as a motion for reconsideration of the order granting leave to appeal. On reconsideration, we VACATE the order of December 10, 2002, and, for the reasons articulated by the dissenting opinion in the Court of Appeals, we VACATE that portion of the Court of Appeals opinion that discusses discovery of criminal history record information found on the law enforcement information network (LEIN). In all other respects, leave to appeal is DENIED because we are no longer persuaded the questions presented should be reviewed by this Court. The motion for a time extension is DENIED as moot.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., dissent and state as follows:
As this matter is moot, we would simply dismiss this application. We dissent from the vacation of the Court of Appeals order.